El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Trátase de una petición de certiorari en que se alega que Ernesto Cbabriel falleció el 14 de julio de 1928 mientras trabajaba para sus patronos, González & Martínez, quienes estaban asegurados; que dicho obrero era hijo de los peti-cionarios, y que! ellos fueron donde los patronos, quienes les informaron haber reportado el accidente del cual falleció su hijo a la .Comisión'de Indemnizaciones a Obreros, y que los peticionarios siempre habían activado la reclamación; que en 30 de enero, 1930, los peticionarios finalmente consultaron al abogado Luis Mercader, quien radicó una petición escrita a nombre de ellos.
Después de darse algunos pasos preliminares, el caso fue resuelto por la Corte de Distrito de Guayama por el fun-damento de que la solicitud finalmente hecha era demasiado tardía y que la acción había prescrito. En el curso de su opinión, la corte dijo:
“Nada aparece del récord que pueda informar a esta corte en cuanto a las oportunas gestiones hechas por los peticionarios demos-*504trativas de haber sido diligentes en 'su caso, ni que, de acuerdo con las disposiciones del art. 7 de esta ley, el patrono, ni ninguna otra persona, pusiera el accidente en conocimiento de la Comisión de modo que a ella le hubiera sido posible cumplir con el ‘disponiéndose’ que le impone el deber de investigar la razón. ...”
La corte continuó diciendo que nada había en los autos que demostrara que se hiciera alguna gestión dentro del año.
No podemos resolver por lo que se demostró que la corte cometiera error, o que dejó de ejercer jurisdicción propia-mente. Verdad es que la ley ha sido adoptada en beneficio del obrero, pero los poderes de la Comisión son limitados y no pueden ser extendidos en la forma interesada por los peticionarios. En otras palabras, ni los comisionados ni la corte tenían discreción, y, aunque lo lamentamos, el auto de certiorari deb'e ser anulado.
El Juez Asociado Señor Texidor no intervino.